                             Case 19-11799-JKO                   Doc 37          Filed 09/06/19              Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on September 6, 2019




                                                                                                  John K Olson
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−11799−JKO
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Shawn Timothy Mincey                                                          Stephanie Suzanne Mincey
aka Shawn Mincey, aka Shawn T. Mincey                                         aka Stephanie Mincey, aka Stephanie S. Mincey
5330 SW 7th St                                                                5330 SW 7th St
Margate, FL 33068−3021                                                        Margate, FL 33068−3021

SSN: xxx−xx−4958                                                              SSN: xxx−xx−8979




                                                              FINAL DECREE



The trustee, Leslie S Osborne, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
